 1

 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 3
                                                                     Jan 30, 2019
 4                                                                       SEAN F. MCAVOY, CLERK



 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    DENNIS WALLACE PATTERSON,
                                                  NO: 2:16-CV-442-RMP
 8                             Plaintiff,
                                                  ORDER DENYING PLAINTIFF’S
 9          v.                                    MOTION FOR RECONSIDERATION
                                                  AND PROVIDING NOTICE OF
10    KENDLE ALLEN; LOREN                         POTENTIAL SANCTIONS
      ERDMAN; and MIKE SWIM, also
11    known as Deputy Swim,

12                             Defendants.

13

14         BEFORE THE COURT is a motion by Plaintiff Dennis Wallace Patterson to

15   reconsider the Court’s denial of his motion for a protective order, ECF No. 71.

16   Having reviewed Plaintiff’s motion, the response and supporting documents

17   submitted by Defendants Kendle Allen, Loren Erdman and Mike Swim, ECF Nos.

18   72 and 73, and Plaintiff’s reply and attachments, ECF No. 74, the Court is fully

19   informed.

20   ///

21   ///

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION AND
     PROVIDING NOTICE OF POTENTIAL SANCTIONS ~ 1
 1                                  LEGAL STANDARD

 2         The Federal Rules of Civil Procedure do not provide for a motion for

 3   reconsideration of a discovery determination. In the context of a decision on the

 4   merits, reconsideration generally is appropriate only if the district court “(1) is

 5   presented with newly discovered evidence, (2) committed clear error or the initial

 6   decision was manifestly unjust, or (3) if there is an intervening change in

 7   controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.

 8   1993).

 9                                       DISCUSSION

10         As the Court determined in its order denying Plaintiff’s motion for a

11   protective order, ECF No. 69, the 100-mile exception to requiring a deponent to

12   attend a deposition does not apply to Plaintiff, as a party. See Fed. R. Civ. P.

13   45(c)(1). Rather, the general rule is that a plaintiff must make himself available for

14   deposition in the district in which he filed the lawsuit. See ECF No. 69 at 4 (citing

15   authorities). Plaintiff must overcome that presumption if he wishes to deviate from

16   the general rule by showing that he will suffer undue hardship or that other

17   exceptional circumstances “justify his refusal to travel to his chosen forum.” Id.

18   (quoting Fenerjian v. Nong Shim Co., 2016 U.S. Dist. LEXIS at *11−12 (N.D. Cal.

19   Mar. 15, 2016) (internal quotation omitted)). A district court may enter a

20   protective order only upon a showing of specific prejudice or harm by the party

21   seeking the order. Id.

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION AND
     PROVIDING NOTICE OF POTENTIAL SANCTIONS ~ 2
 1         Although Plaintiff is representing himself in this matter, “[i]n general, pro se

 2   representation does not excuse a party from complying with a court’s orders and

 3   with the Federal Rules of Civil Procedure.” Hupp v. San Diego Cty., 2014 U.S.

 4   Dist. LEXIS 52741 at *2 (S.D. Cal. Apr. 10, 2014). “[W]hile pro se litigants may

 5   be entitled to some latitude when dealing with sophisticated legal issues,

 6   acknowledging their lack of formal training, there is no cause for extending this

 7   margin to straightforward procedural requirements that a layperson can

 8   comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir.

 9   1991). The Court expects Mr. Patterson to read and follow the Federal Rules of

10   Civil Procedure when representing himself in this case. In addition, the Court

11   expects Mr. Patterson to adhere to the Court’s previous orders.

12         In seeking reconsideration of the issue of whether Mr. Patterson must appear

13   in person to be deposed when Defendants have offered flexibility in the timing of

14   the deposition and have offered payment of Mr. Patterson’s travel and lodging

15   expenses, Plaintiff has provided no evidence that the Court’s prior determination

16   was clear error, was manifestly unjust, or should be revisited based on newly

17   discovered evidence. Despite the additional briefing submitted by Mr. Patterson,

18   Plaintiff fails to provide sufficient evidence to support that he will suffer undue

19   hardship by traveling to Spokane for a deposition, especially in light of Plaintiff’s

20   decision to pursue a lawsuit for events that occurred in this district. The concept of

21   undue hardship is further undermined by Defendants’ offer to pay for

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION AND
     PROVIDING NOTICE OF POTENTIAL SANCTIONS ~ 3
 1   transportation and travel costs and Defendants’ counsel’s offer to take Plaintiff’s

 2   “live deposition in Spokane on a weekend.” ECF No. 73 at 4.

 3         The Court finds no basis to reach a different conclusion from its order at

 4   ECF No. 69. Instead, the Court again finds that a protective order is not justified

 5   under the circumstances that Plaintiff has shown. Plaintiff must appear in person

 6   in Spokane, Washington, for his deposition.

 7                       NOTICE OF POTENTIAL SANCTIONS

 8         The Federal Rules of Civil Procedure provide the Court with authority to

 9   sanction a party for failure to abide by the rules, including failure to participate in

10   depositions and other discovery processes. The Court “may impose an appropriate

11   sanction—including the reasonable expenses and attorney’s fees incurred by any

12   party—on a person who impedes, delays, or frustrates the fair examination of the

13   deponent.” Fed. R. Civ. P. 30(d)(2). Sanctions can include monetary penalties

14   against the party, in this case Mr. Patterson, who fails to participate in a deposition.

15         Federal Rule of Civil Procedure 37 also “authorizes the district court, in its

16   discretion, to impose a wide range of sanctions when a party fails to comply with

17   the rules of discovery or with court orders enforcing those rules.” Wyle v. R.J.

18   Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983). Under “extreme

19   circumstances,” where a violation of the discovery rules or disregard of a

20   court order is “due to willfulness, bad faith, or fault of the party,” a court may

21

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION AND
     PROVIDING NOTICE OF POTENTIAL SANCTIONS ~ 4
 1   impose the sanction of dismissal of the action in its entirety. Allen v. Exxon

 2   Corp. (In re Exxon Valdez), 102 F.3d 429, 432 (9th Cir. 1996).

 3         Although the Court declines to award Defendants their attorney’s fees for

 4   addressing Plaintiff’s deposition-related motions at this time, the Court gives Mr.

 5   Patterson clear notice that if he further disrupts this litigation by failing to

 6   participate in the deposition or failing to follow the Federal Rules of Civil

 7   Procedure, any Local Rules, or any order of this Court, Mr. Patterson likely will

 8   face sanctions, up to and including dismissal of his case.

 9         Accordingly, IT IS HEREBY ORDERED:

10         1. Plaintiff’s Motion for Reconsideration, ECF No. 71, is DENIED.

11         2. Plaintiff shall review and abide by the Federal Rules of Civil Procedure

12             and the Local Rules of the Eastern District of Washington and all orders

13             by this Court.

14         The District Court Clerk is directed to enter this Order and provide copies to

15   Plaintiff and counsel.

16         DATED January 30, 2019.

17
                                                   s/ Rosanna Malouf Peterson
18                                              ROSANNA MALOUF PETERSON
                                                   United States District Judge
19

20

21

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION AND
     PROVIDING NOTICE OF POTENTIAL SANCTIONS ~ 5
